                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                    FILE NO. 7:19-CR-00021-D

UNITED STATES

     vs.                        ORDER

RAFAEL RIVERA-RODRIGUEZ

     THIS MATTER COMING before the Court on the Defendant's

motion to seal the motion to continue sentencing, the Court

finds that good cause exists to allow the motion, and

therefore, the Defendant's motion is ALLOWED.

     SO ORDERED.

     This --1£_ day of September, 2020.




           JAMES C. DEVER, III
           UNITED STATES DISTRICT JUDGE




   Case 7:20-cr-00021-D Document 31 Filed 09/15/20 Page 1 of 1
